Citation Nr: 1210237	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-24 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Service connection for a right knee disorder was denied therein.  An appeal as to this determination subsequently was initiated and then perfected by the Veteran.  

In February 2011, the Veteran testified at a Video Conference hearing held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This matter was previously before the Board in March 2011, at which time it was remanded to the RO via the Appeals Management Center (AMC) for additional development.  

The RO last re-adjudicated this matter on the merits via a supplemental statement of the case (SSOC) in May 2011.  Additional evidence not considered in this SSOC was submitted by the Veteran thereafter.  His right to have the agency of original jurisdiction (AOJ) initially consider this evidence has not been waived.  See 38 C.F.R. § 20.1304(c).  A remand for such consideration is not required, however.  While the evidence addresses the Veteran's right knee, it is duplicative or cumulative of the evidence that previously was of record for consideration in the SSOC.  Further, the evidence that is not duplicative or cumulative is not pertinent in that it does not impact adjudication of this service connection claim.  Id. ("evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues").

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDING OF FACT

The weight of the evidence does not show that the Veteran currently has a right knee disorder related in any manner to his active duty service or caused or aggravated by his service-connected left knee disorder.


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim.  In a service connection claim, this included notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini, 18 Vet. App. at 112.

Via letter dated in March 2008, the Veteran was notified of the criteria for establishing service connection both on a direct and on a secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.

The Veteran again was notified of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted in a January 2011 letter.

All of the information in the March 2008 letter was repeated in a May 2011 letter in compliance with the Board's March 2011 remand.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA has obtained the Veteran's service treatment records.  His VA treatment records were submitted by him as well as obtained by VA.  No pertinent private treatment records concerning the Veteran have been obtained by VA.  The duty to assist is not applicable in this regard, however, as he has not identified any providers with such records.  See 38 U.S.C.A. § 5103A(b).  This is true despite being afforded the opportunity for identification both before the Board's March 2011 remand as well as after it as directed in the remand.  Instead, the Veteran submitted a few private treatment records on his own behalf.

A VA QTC examination was performed in May 2008.  Pursuant to the Board's March 2011 remand, a VA joints examination was performed in May 2011.  The latter examiner reviewed the claims file as well as medical records whereas the former examiner did not.  This is of no consequence, however, because the Veteran accurately related his medical history at the former examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also did so at the latter examination.  

In addition, each examiner interviewed the Veteran regarding his current symptomatology, conducted a physical assessment, and reviewed or arranged for relevant diagnostic testing.  Each examiner then determined whether or not there was a diagnosable disorder.  For the one instance in which there was, that examiner opined as to the etiology of the disorder diagnosed.  A supporting rationale for this opinion was provided.  All of the above actions finally were documented by each examiner in an examination report.  The Board accordingly finds the aforementioned examinations adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Also of note is that, although the Veteran is represented, the February 2011 Video Conference hearing in this case was conducted pro se.  This is because the representative could not attend due to inclement weather but the Veteran elected to proceed by on his own.  No prejudice is found as a result for two reasons:  

First, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who chairs a hearing to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  The undersigned Acting Veterans Law Judge in this case identified the issue on appeal, indicated that the Veteran should discuss this issue further with his representative, posed relevant questions to the Veteran, discussed the evidence of record, as well as suggested coordination with the Veteran's representative to submit potentially helpful evidence not of record.  The Bryant requirements thus were satisfied.  Even if they were not, it is of import that VA amended its hearing regulations effective August 23, 2011, to clarify that 38 C.F.R. § 3.103(c)(2) governs hearings before the AOJ and does not apply to hearings before the Board.  See 76 Fed. Reg. 52,572 (Aug. 23, 2011).  

Second, the Veteran's representative has been copied on all written correspondence from VA to the Veteran related to the claim.  The representative thus was kept informed of the status of the claim and had ample opportunity to submit a statement in support of it following the failure to attend the hearing notwithstanding the fact that no such statement is of record.

Significantly, neither the Veteran nor his representative has identified any further development not discussed above necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  The Board therefore finds that VA's duty to assist has been satisfied in full.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

The Veteran contends that he has a right knee disorder because of his service-connected left knee disorder.  Specifically, he contends that he damaged his right knee by placing more weight on it and favoring his left knee for years.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

The Board finds that service connection is not warranted for a right knee disorder.  Neither the requirements for direct service connection, whether generally, through continuity of symptomatology, or otherwise, nor the requirements for presumptive service connection or secondary service connection have been fulfilled.

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim in March 2008.  A right knee disorder was not found initially during the pendency of the claim.  No pathology to render a diagnosis was found at the May 2008 VA QTC examination.  Later during the pendency of the claim, however, various right knee disorders were diagnosed.  Some do not constitute a current disability, but others do.  

VA treatment records reveal that knee arthralgia, with no specifics as to which knee, was diagnosed as early as June 2010.  "Arthralgia is defined as pain in a joint."  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); see also Mykles v. Brown, 7 Vet. App. 372 (1995).  Right knee pain further was diagnosed as early as July 2010.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

A January 2011 VA treatment record noted that X-rays show the underlying malady/condition of a patellar spur, although it was not specified if this applied to the right knee, the left knee, or both.  In January 2011, private magnetic resonance imaging (MRI) of the Veteran's right knee showed the underlying malady/condition of a torn anterior cruciate ligament (ACL) and a sprain of the lateral collateral ligament (LCL).  VA treatment records dated that month and soon thereafter contain diagnoses of torn ACL and tear of the LCL in addition to right knee patellar tendonitis, right knee quadriceps tendonitis, and right osteoarthritis.  Patellar chondromalacia was diagnosed postoperatively in October 2011.  

A current disability accordingly is found.  The next question with respect to general direct service connection is whether the Veteran incurred or aggravated an injury or disease during service.  This case is one of in-service incurrence rather than aggravation.  No mention whatsoever has been made to a right knee injury or disease preceding service.  Service treatment records indeed reveal that upon his entrance into service, the Veteran denied knee problems.  None were found during clinical evaluation performed at that time.  

Service treatment records document that the Veteran was diagnosed with right knee strain in October 1995, with multiple contusions and abrasions to include on the right knee after a fall in December 1997, and with right knee abrasion after a fall in June of an unspecified year.  As such, in-service right knee injuries are found.

The final question regarding general direct service connection is whether there is a nexus between the Veteran's current right knee disorder disability and his in-service right knee injuries.  No such nexus has been established.  Indeed, the Veteran does not contend this to be the case.  At no point is his service referenced in relation to his right knee in the VA treatment records or private treatment records.  The examiner who conducted the May 2011 VA joints examination opined that it is less likely as not that the Veteran's current right knee disorder disability is a result of his service.

Turning to direct service connection through chronicity and continuity of symptomatology, the Veteran once again does not contend this to be the case.  He repeatedly has indicated that his right knee problems began a few years after his separation from service.  Service treatment records indeed reflect that upon his separation, the Veteran did not complain of any right knee problem and none was found upon clinical evaluation.  This suggests that his in-service right knee injuries were neither chronic nor continuously symptomatic.  The first report of a right knee problem post-service is the Veteran's March 2008 claim and the first medical confirmation of a right knee problem is a June 2010 VA treatment record.  This equates to approximately almost 10 years and almost 12 years, respectively, after the Veteran's separation.  Such a prolonged period can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

That leaves 38 C.F.R. § 3.303(d) with respect to direct service connection.  In light of the above findings, however, it cannot be said that the evidence establishes that a disease of the right knee was incurred in service.

Regarding presumptive service connection, while the Veteran has right knee osteoarthritis, there is no x-ray evidence of such in the first post-service year.    

Finally, consideration is turned to secondary service connection.  Here, however, the weight of the evidence does not show that the Veteran's current right knee disorder disability was proximately caused or aggravated by his service-connected left knee disorder.  

First, the Board finds that the May 2011 VA examination opinion is highly probative concerning the relationship between right and left knee disabilities.  The examiner who conducted the May 2011 VA joints examination opined that the Veteran's current right knee disorder disability is less likely as not a result of or permanently aggravated by his service-connected left knee disorder.  Rather, the examiner determined that work as a police officer involving foot chases on irregular terrain and altercations with suspects caused the Veteran's current right knee disorder disability.  Noted in this regard was that the right knee became problematic after he became a police officer.  Also noted was that the right knee would be affected by the left knee if there were an abnormal gait with abnormal weight distribution, but neither was present.  Finally, it was noted that an ACL tear would result from significant torquing forces such as those applied to the knee running on irregular terrain and not like those applied from irregular gait.  The Board further notes that a July 2011 VA treatment record indicated that the ACL tear was incurred following an injury during a snow storm.  

Acknowledgement is given to the fact that abnormal gait is documented in a May 2011 VA treatment record.  However, this appears to be an anomaly given that the Veteran's gait was found to be normal at the May 2008 VA QTC examination, the May 2011 VA joints examination, and every other time it is mentioned in VA treatment records.  There additionally was no evidence of abnormal weightbearing, to include callosities or an unusual shoe wear pattern, at either examination.  To the extent, if any, that the single finding of abnormal gait is not an anomaly, the aforementioned negative opinion still stands based on the other rationales provided.

No positive opinions are of record to counter this negative opinion.  A February 2011 VA treatment record contains a physician's statement that the Veteran's torn right ACL "could be brought by favoring the left knee problem."  Yet this statement does not arise to the level of at least as likely as not required to establish proximal cause or aggravation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements insufficient).  

Further, the Veteran clearly believes that his current right knee disorder disability is related to his service-connected left knee disorder.  Such a belief sometimes suffices to establish such a relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This is not true here, however.  The question of whether there is a relationship in this case is medical in nature, especially in light of the numerous diagnoses that have been made and the complexities of the musculoskeletal system.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  There is no indication that the Veteran possesses such knowledge, training, and/or experience.  He therefore is a layperson.  Thus, he is not competent to render an opinion that there exists a relationship between his current right knee disorder disability and his service-connected left knee disorder.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against the Veteran's entitlement to service connection, whether direct, presumptive, or secondary, for a right knee disorder.  This renders the doctrine of reasonable doubt inapplicable and results in the conclusion that service connection must be denied.


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


